ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                     )
                                                )
Lockheed Martin Corporation                     )     ASBCA No. 58987
                                                )
Under Contract Nos. FA8621-06-C-6300            )
                    F42630-99-C-0195            )

APPEARANCES FOR THE APPELLANT:                        Joseph P. Homyak, Esq.
                                                      Gregory R. Hallmark, Esq.
                                                       Holland & Knight LLP
                                                       Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Robert L. Duecaster, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Manassas, VA

                                ORDER OF DISMISSAL

       The parties have requested that proceedings in this appeal be suspended pending
resolution of the related appeal of CAE USA, Inc., ASBCA No. 58957. A suspension of
indeterminate duration such as that requested by the parties would preclude the Board
from proceeding with the disposition of this appeal for an inordinate length of time.

       Accordingly, this appeal is dismissed without prejudice pursuant to Board
Rule 30. Either party or the Board may act to reinstate this appeal regardless of the status
of any related appeal. Unless either party or the Board acts to reinstate the appeal within
three years from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 7 May 2014




                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58987, Appeal of Lockheed Martin
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2